Edwards, J.:
I think the evidence compels the conclusion that the advertisement which was put in evidence was published by the defendant to promote his business. That it therefore related to something offered to the public for sale by him, as specified in the .statute; that the relevant statement contained in the advertisement, as part thereof and intended to effect its purpose, *174declaring that in the action of ¡Nessler against Frederic an “ injunction had been granted against Frederic on the ground that he actually put chemicals into the hair before boiling it ” was a false statement, intentionally made to influence the public, to the defendant’s benefit. I think therefore that he violated the statute and I vote to convict him of the offense.